Title: To Thomas Jefferson from Thomas G. Watkins, 7 June 1821
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
Glenmore
June 7. 1821
Inclosed agreeably to your desire I send you my acct. Some combining circumstances have induced me to decline the practice of Physic. If my humble efforts, however, have been so fortunate as to reach your approbation, insomuch as to induce a belief that I might on any future occasion be of service to you, it will add to my happiness, to be permitted to make you an exception to my general rule.I am with the sincerest affectn and respect yr Obdt ServtT. G Watkins